Exhibit 10.03

April 17, 2006

Dennis McKenna

Silicon Graphics, Inc.

Dear Dennis:

Silicon Graphics, Inc. (the “Company”) is pleased to amend your original
employment letter dated January 27, 2006 (the “Agreement”) as discussed with you
and as approved by the independent Compensation Committee and the Board of
Directors.

Paragraph 3, Equity, subparagraph (a), Restricted Stock Awards, has been amended
by deleting the original vesting schedule for your restricted stock award
defined as the Initial Restricted Stock Award from its original quarterly
vesting schedule to a revised schedule vesting the first three quarterly
installments of May 1, August 1 and November 1 at the deferred date of
December 31, 2006, with the remaining quarterly installments to vest as provided
in the Agreement beginning on February 1, 2007.

In all other respects the terms of your employment shall remain as set forth in
the Agreement. This amendment shall be effective immediately upon the date of
this letter.

We hope you find this amendment favorable. We would appreciate your indication
of your agreement with the terms of this amendment by signing and dating this
letter where indicated in duplicate and returning the original fully executed to
me.

 

Yours very truly,

 

SILICON GRAPHICS, INC.

By:  

/s/ Barry Weinert

 

Barry Weinert, VP and General Counsel